Title: From James Madison to Benjamin Waterhouse, 22 June 1822
From: Madison, James
To: Waterhouse, Benjamin


                
                    Dear Sir
                    Montpellier June 22. 1822.
                
                I have recd. your favor of the 9th. with a copy of your Lecture on Tobacco & ardent spirits. It is a powerful dissuasion from the pernicious use of such stimulants. I had read, formerly, the first Edition of the Lecture; but have read this last also, for the sake of the additions and Notes. Its foreign translations and its reaching a fifth Edition are encouraging evidences of its usefulness; however much it be feared that the listlessness of non-labourers, and the fatigues of hard labourers, will continue to plead for the relief of intoxicating liquors, or exhilarating plants; one or other of which seem to have been in use in every age & country. As far as the use of Tobo. is a mere fashion or habit, commencing not only without but agst. a natural relish, & continued without the need of such a resort, your reasonings & warnings might reasonably be expected to be an overmatch for the pernicious indulgence. In every view your remedial efforts are highly meritorious, since they may check if they can not cure the evil, and since a partial success may excite co-operating efforts which will gradually make it compleat: and I join heartily in every wish that such may be the result.
                At present Virginia is not much threatened with a speedy loss of her staple, whatever be the character really belonging, or ridiculously ascribed to it. Its culture is rather on the increase, than the decline; owing to the disposition in Europe, particularly G. B. to chew our Tobo. rather than eat our Wheat. This is not the best state of things either for them or us. I beg you to accept a renewed assurance of my esteem & friendly respects
                
                    James Madison
                
             